Title: To Benjamin Franklin from Castries, 17 September 1782
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


Paris ce 17 7bre. 1782.
Vos preposés, Monsieur, ont été chargés jusqu’a ce moment de traiter par Eux memes les objets qui regardent Le service des Etats unis de L’amerique, cette disposition doit etre suivie relativement au batiment qui Se trouve a rochefort et qui parait Exiger des reparations. Il en est de meme pour Les munitions qui sont deposées a Brest. Le gouvernement ne peut Se charger de vous procurer les moyens de les faire transporter, mais il Se pretera volontiers a vous accorder toutes Les facilités qui dependront de lui pour applanir Les difficultés qui pourraient Se rencontrer dans vos Expeditions. Je donne en consequence des ordres a rochefort pour qu’on favorise les demandes de vos preposés autant que Les moyens du port seront dans le cas d’y Satisfaire sans nuire au service du roy.
Jai &


de la main du Mtre. [Ministre] je donne en conséquence des ordres a Rochefort Nantes et L’orient. /.
M. franklin.

